DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 drawn to an endotracheal tube and curve stabilizer, classified in a61m16/0497.
II. Claims 16-20, drawn to an endotracheal method, classified in a61m25/02.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the apparatus can be used in a process of endotracheal tube cleaning and endotracheal tube manufacturing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

During a telephone conversation with William Bak on 9/27/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because figs. 1-6 appear to be prior art and should include a prior art label.  In addition, the multiple drawings in figs. 5 should be provided with a connecting line.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “may be” on line 5 is indefinite as it is unclear if the limitations following “may be" is part of the claimed invention.

Regarding claim 4, “the opposite lateral side sections” on lines 3-4 and “the adjacent walls” on line 5 lack antecedent basis.
Regarding claim 11, between about 45 degrees to less than about 90 degrees” is indefinite as the scope of “less than about 90 degrees” is unclear.  Thus, the metes and the bounds of the claim are undiscernible.
Claims 3, 5-10, and 12-15 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (4,068,658).

Regarding claim 2, Berman discloses an angle formed between the distal (distal)  and proximal (proximal)  ends of the elbow is between about 45° to less than about 90° (as shown in figs. 1 and 2, the horizontal proximal end at zero degrees forms a greater than 45 degree but  less than 90 degree angle with the posterior curve of distal end 14).
Regarding claim 3, Berman discloses the walls forming the hollow elbow curve define a continuous open channel (24) extending lengthwise along a full length of the curve stabilizer through the distal end (as shown in figs. 4 and 29, the channel extends the length of the airway) curved section (curved portion), and proximal end (proximal) of the curve stabilizer (10) which 
Regarding claims 4 and 12, Berman discloses wherein the channel (24)  includes an intermediate section (mid-section) that extends on an outer radius of the curved section (as shown in i.e. fig. 2, the channel extend through a circumference and thus is on an outer radius) and wherein walls of the curved section extend continuously along at least the opposite lateral side sections (as shown, continuous walls extend on opposite sides of the channel 24) of the curved section such that the walls of the curved section abut, support, and prevent bulging and kinking of the adjacent walls of the tubing (50) extending within the curved section of the curve stabilizer (as shown, the tubing extends through channel 24 and is supported by the walls of the airway on opposite sides of the channel; see fig. 32, col. 3 lines 1-10, col. 4 lines 25-40)
Regarding claims 5 and 13, Berman discloses in fig. 32 the channel (24) includes opposite end sections (proximal end opposite distal end) extending through the proximal and distal ends of the curve stabilizer such that the opposite end sections of the channel (24) are offset from the intermediate section of the channel (mid-section) and are offset and opposite from each other (as shown, the tube is curved and this proximal, distal, and mid portions are offset being in different planes) thereby forming locking tabs (i.e. 35d) on both the proximal and distal ends of the curve stabilizer.
Regarding claims 6 and 14, Berman discloses  a portion of the channel (24) extending on the proximal end of the curve stabilizer is defined by an opposed pair (upper/lower) of radially outward extending flanges (i.e. portions of the airway adjacent 13d; fig. 30) having tapered edges (as shown in fig. 30, the flanges interior walls curve slightly inward  creating a slight material taper at an inner edge of reduced material thickness as taper).

Regarding claim 9, Berman discloses an affixation device (i.e. couplers 30, 32 of tabs 35d) on the proximal end (proximal) of the curve stabilizer.
Regarding claim 11, Berman discloses a curve stabilizer (10) for an endotracheal tube (50)  comprising walls forming a hollow elbow having distal (away from mouth) and proximal ends (at the mouth) and a curved section (mid-section)  there between and being sufficiently rigid to retain a portion of flexible endotracheal tubing in a curved- shaped, anti-kinked bend at any selected location along the predetermined length of the flexible tubing col. 1 lines 40-60 disclose the endotracheal tube is guided by the airway and thus the airway is sufficiently rigid to guide the tube).  forming an anti-kink bend at any selected location along the predetermined length of the flexible tubing (as shown in fig. 32, the tube 50 is not kinked as it extends and is guided by the airway 10); an angle formed between the distal (distal)  and proximal (proximal)  ends of the elbow is between about 45° to less than about 90° (as shown in figs. 1 and 2, the horizontal proximal end at zero degrees forms a greater than 45 degree but  less than 90 degree angle with the posterior curve of distal end 14); the walls forming the hollow elbow curve define a continuous open channel (24) extending lengthwise along a full length of the curve stabilizer through the distal end (as shown in figs. 4 and 29, the channel extends the length of the airway) curved section (curved portion), and proximal end (proximal) of the curve stabilizer (10) which permits the flexible tubing (50) to be inserted into the curve stabilizer and removed from the curve stabilizer (col. 1 lines 40-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Parker (6,672,305).
Regarding claims 7 and 15, Berman substantially teaches the claimed invention except for the curve stabilizer is injected molded and made of plastic.  However, Parker teaches the curve stabilizer is injected molded and made of plastic (col. 5 lines 38-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the airway of Berman from injection-molded plastic as taught by Parker to provide the advantage of a cost efficient and stable manufacture allowing ease of cleaning since the material connections are reduced.
Regarding claim 10, Berman substantially teaches the claimed invention except for an inflatable cuff adjacent a distal end of the flexible tubing.  However Parker teaches an inflatable 
Regarding claim 15, Berman discloses a bite block (12) formed on the distal end of the curve stabilizer (col. 4 lines 1-10); an affixation device (i.e. couplers 30, 32 of tabs 35d) on the proximal end (proximal) of the curve stabilizer and wherein the hollow elbow is injection molded of plastic.
Berman substantially teaches the claimed invention except for the curve stabilizer is injected molded and made of plastic.  However, Parker teaches the curve stabilizer is injected molded and made of plastic (col. 5 lines 38-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the airway of Berman from injection-molded plastic as taught by Parker to provide the advantage of a cost efficient and stable manufacture allowing ease of cleaning since the material connections are reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (4,338,930) discloses an airway intubator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785